                      Case 21-10457-LSS         Doc 479        Filed 09/10/21          Page 1 of 6




                              tN TH[, UNITED STATI,S BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE

     In re:                                                      Chapter I I

     MOBITV, lNC., et a/..r                                      Case No.    2l- 10457 (LSS)

                                     Debtors.                    Jointly Administered



                                SI.]PPLEMENTAL AFFIDAVIT OF SERVICE

              l, Sabrina C. Tu, depose and say that Iam employed by Stretto, the claims and noticing
agent for the Debtors in the above-captioned cases.

         On September 2,2021 , at my direction and under my supervision, employees of Stretto
caused the following document to be served via first-class mail on the service list attached hereto
as ft.!i!i!3!, pursuant to USPS forwarding instructions:


              Notice of(I) Approval ofSolicitation Procedures, (II) Establishment ofVoting Record
              Date,   (III)
                         Combined Hearing on Confirmation of Plan and Final Approval of
              Disclosu    (IV) Deadline for Objecting to Confirmation of Plan, and (IV)
                         res,



                                                                     Z/-Y
              Procedures and Deadline for Voting on Plan (attached hereto as Exhibit B)


Dated: September 10, 2021
                                                                                  Sabrina C. Tu

A notary public or other officer completing this certificate verifies only the identity ofthe individual
who signed the document to which this certificate is attached, and not the truthfulness, accuracy, or
validity of that document.

State of California,
County of Orange

Subscribed and swom to (or affirmed) before me on this I Oth day of September. 202 I , by Sabrina
G. Tu proved to me on the basis ofsatisfactory evidence to be the person who appeared before me.

                                                                                             9ERrN  lllN
                                                                                       Notary P!bli( . C!lnornra
Signature                                                                                  0rat Colnr/
                                                                        c
                                                                                        Co.nlniriroo, 21554!6
                                                                                    ry Co.nn. Erpirer Jul !0. 2025




I   The Debtors in these chapter I I cases and the last four digits ofeach Debtor's U.S. tax identification number are
asfollows: MobiTV, lnc. (2422) and MobiTV Service Corporalion (8357). The Debtors' mailing address is 1900
Powell Street,gth Floor, Emeryville, CA 94608.
Case 21-10457-LSS   Doc 479   Filed 09/10/21   Page 2 of 6




                    Exhibit A
                              Case 21-10457-LSS    Doc 479      Filed 09/10/21   Page 3 of 6

                                                   Exhibit A
                                             Served Via First-Class Mail
                                              Name              Address
                                     Edward Legarda         Address Redacted
                                     Sunilkumar Vishwakarma Address Redacted




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                        Page 1 of 1
Case 21-10457-LSS   Doc 479   Filed 09/10/21   Page 4 of 6




                    Exhibit B
                   Case 21-10457-LSS            Doc 479       Filed 09/10/21         Page 5 of 6



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

                                                               Chapter 11
In re:
                                                               Case No. 21-10457 (LSS)
MOBITV, INC., et al.,
                                                               Jointly Administered
                                   Debtors. 1


NOTICE OF (I) APPROVAL OF SOLICITATION PROCEDURES, (II) ESTABLISHMENT OF
VOTING RECORD DATE, (III) COMBINED HEARING ON CONFIRMATION OF PLAN AND
     FINAL APPROVAL OF DISCLOSURES, (IV) DEADLINE FOR OBJECTING TO
                       CONFIRMATION OF PLAN, AND
            (IV) PROCEDURES AND DEADLINE FOR VOTING ON PLAN

PLEASE TAKE NOTICE OF THE FOLLOWING:

         1.     Approval of Solicitation Procedures. By order dated August 10, 2021 (the “Solicitation
Procedures Order”), the United States Bankruptcy Court for the District of Delaware (the “Court”), having
jurisdiction over the chapter 11 cases of the above-captioned debtors and debtors in possession (the
“Debtors”), approved on an interim basis the adequacy of the Disclosures in the First Amended Combined
Disclosure Statement and Chapter 11 Plan of Liquidation (as it may be amended, supplemented, or
modified from time to time, the “Plan”) within the meaning of section 1125 of Title 11 of the United States
Code (the “Bankruptcy Code”), and authorized the Debtors to solicit votes to accept or reject the Plan. 2
         2.      Deadline for Voting on the Plan. By the Solicitation Procedures Order, the Court
established September 13, 2021 at 5:00 p.m. (Eastern Time) (the “Voting Deadline”) as the deadline by
which Ballots accepting or rejecting the Plan must be received. Only holders of Claims in Class 3 under the
Plan are entitled to vote on the Plan and will receive Ballots for casting such votes. To be counted, original
Ballots must actually be received by the Debtors’ Voting Agent on or before the Voting Deadline either
(a) via E-Balloting Portal (as set forth in the instructions on the Ballot), or (b) via mail, personal delivery,
or overnight courier to MobiTV Balloting, c/o Stretto, 410 Exchange, Suite 100, Irvine, CA 92602. Ballots
cast by e-mail, facsimile, or any other electronic format (other than E-Ballot) will not be counted. Holders
of unimpaired Claims under the Plan and Classes that are deemed to reject the Plan are not entitled to vote
on the Plan and, therefore, will receive a Notice of Non-Voting Status rather than a Ballot.
        3.       Combined Hearing. A hearing (the “Combined Hearing”) will be held before the
Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, on September 22, 2021 at 2:00 p.m.
(Eastern Time), in Courtroom 2 of the United States Bankruptcy Court for the District of Delaware, 824
Market Street, 6th Floor, Wilmington, Delaware 19801, to consider confirmation of the Plan, final approval
of the Disclosures in the Plan, and for such other and further relief as may be just or proper. The Combined
Hearing may be continued from time to time without further notice other than the announcement of the
adjourned date(s) at the Combined Hearing or any continued hearing or on the applicable hearing agenda.
The Plan may be modified in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Plan, and

1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
    as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 350
    S. Grand Avenue, Suite 3000, Los Angeles, CA 90071.
2
    All capitalized terms used but not otherwise defined herein shall have the meaning provided to them in the Plan.


DOCS_SF:105818.5
                Case 21-10457-LSS            Doc 479      Filed 09/10/21        Page 6 of 6



other applicable law, without further notice, prior to or as a result of the Combined Hearing. If the Court
enters an order confirming the Plan, Bankruptcy Code section 1141 shall become applicable with respect
to the Plan and the Plan shall be binding on all parties to the fullest extent permitted by the Bankruptcy
Code.
        4.       Deadline for Objections to Confirmation of Plan. Objections, if any, to confirmation of
the Plan, must (i) be in writing; (ii) state the name and address of the objecting party and the nature of
the claim or interest of such party; (iii) state with particularity the legal and factual basis and nature of
any objection or response; and (iv) be filed with the Court and served on the following parties so as to
be actually received before September 13, 2021 at 4:00 p.m. (Eastern Time): (i) counsel to the Debtors,
Pachulski Stang Ziehl & Jones, LLP, 919 North Market Street, 17th Floor, Wilmington, DE 19801, Attn:
Debra I. Grassgreen (dgrassgreen@pszjlaw.com), Jason H. Rosell (jrosell@pszjlaw.com), and Mary F.
Caloway (mcaloway@pszjlaw.com); (ii) the Office of the United States Trustee, Attn: Benjamin
Hackman (benjamin.a.hackman@usdoj.gov); and (iii) counsel to the Official Committee of Unsecured
Creditors, Fox Rothschild LLP, 321 N. Clark St., Suite 1600, Chicago, IL 60654, Attn: Seth Niederman
(sniederman@foxrothschild.com), Michael A. Sweet (msweet@foxrothschild.com) and Gordon E.
Gouveia (ggouveia@foxrothschild.com).
        5.      Releases, Injunction, and Exculpation Provisions Contained in Plan. Article X of the
Plan contains certain release, injunction, and exculpation provisions more fully set forth in Exhibit A hereto.
You should carefully review the Plan, including these provisions, as your rights may be affected.
        6.      Copies of the Plan and Related Documents. Copies of the Plan, the Solicitation Procedures
Order, and related documents are available for review at https://cases.stretto.com/MobiTV, or upon request
to the Voting Agent by email to teammobitv@stretto.com or by telephone at (949) 617-1902 or (855) 294-
0902.
         7.      Deadline for Filing Motions to Have Claim Temporarily Allowed for Voting Purposes.
Any alleged Creditor seeking to have a Claim temporarily allowed for purposes of voting to accept or
reject the Plan pursuant to Bankruptcy Rule 3018(a), whether because such alleged Creditor is not entitled
to vote such Claim under the tabulation rules set forth herein, or because the alleged Creditor wishes to
have their Claim allowed for purpose of voting in a manner that is inconsistent with the Ballot they
received, or because the Debtors have filed an objection to such Claim, or for any other reason, such
alleged Creditor must file, and serve on the Plan Proponents’ undersigned attorneys, a motion for relief
and notice of hearing on such a motion for such relief no later than September 8, 2021 at 4:00 p.m.
(Eastern Time). Any such motion shall be heard at the Combined Hearing.


Dated: August 10, 2021

 /s/ Jason H. Rosell                                     /s/ Gordon Gouveia
 PACHULSKI STANG ZIEHL & JONES LLP                       FOX ROTHSCHILD LLP
 919 North Market Street, 17th Floor                     919 North Market Street, Suite 300
 Wilmington, DE 19899-8705                               Wilmington, DE 19899-2323
 Telephone:      302-652-4100                            Telephone: (302) 654-7444
 Facsimile:      302-652-4400                            Facsimile: (302) 656-8920

 Counsel to the Debtors and Debtors in Possession        Counsel to the Official Committee
                                                         of Unsecured Creditors
